DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 12/14/2021 and 01/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US20120147961) in view of Yie et al. (US20140192876).
Regarding claim 1, Guo discloses a method for encoding an image, the method comprising: determining a prediction block of a current block within an encoding target picture by performing inter prediction based on a reference picture and geometric modification information [Figs. 3-5, 8, 11-14, 0057-0065; generating and selecting partitioning for blocks and sample blocks and performing coding based on evaluation of cost thresholds].
encoding geometric modification usage information of the current block indicating whether the geometric modification information is used for inter-prediction for a current block [Figs. 3-5, 8, 11-14, 0057-0065; generating and selecting partitioning for blocks and sample blocks and performing coding based on evaluation of cost thresholds]. 
generating a bitstream including the geometric modification usage information, wherein geometric modification for a part of the reference picture according to the geometric modification information includes at least one of a size modification, and a rotation modification [Figs. 3-5, 8, 11-14, 0057-0073; generating a bitstream and selecting partitioning for blocks and sample blocks and performing coding based on evaluation of cost thresholds]. 
the prediction block is determined based on a geometrically modified part of the reference picture according to the geometric modification information [Figs. 3-5, 8, 11-14, 0057-0065; generating and selecting partitioning for blocks and sample blocks and performing coding based on evaluation of cost thresholds].
Guo discloses the limitations of claim 1.  However Guo does not explicitly disclose a geometric modification including a rotation modification.
Yie more explicitly disclose a geometric modification including a rotation modification [Figs. 5-13, 0074-0079; partition information including rotation angle].
It would have been obvious to one of ordinary skill in the art before the time of the filing to incorporate the teachings of Guo with the teachings of Yie.  By incorporating the teachings as such, enhancement to coding precision in a high resolution image is achieved (see Yie 0009-0011).
Regarding claim 2, Guo discloses generating geometric modification information based on a relation between the encoding target picture and the reference picture, wherein the geometric modified reference picture is generated based on the geometric modified information [Figs. 3-5, 8, 11-14, 0057-0065, 0138-0145; adaptively setting the search area sized used with geometric partition modes]. 
Regarding claim 3, Guo discloses wherein the prediction block is selected from either a first prediction block generated by inter prediction referencing the reference picture or a second prediction block generated by inter prediction based on the reference picture and the geometric modification information [Figs. 3-5, 8, 11-14, 0057-0065, 0138-0145; adaptively setting the geometric partition modes].
Regarding claim 4, Guo discloses wherein the selected prediction block is selected based on an encoding efficiency of the current block for each of the first prediction block and the second prediction block [Figs. 3-5, 8, 11-14, 0057-0065, 0138-0145; selecting mode based on a variety of parameters including computational complexity].
Regarding claim 5, Guo discloses wherein the encoding efficiency of the current block is determined based on a rate-distortion cost [Figs. 3-5, 8, 11-14, 0057-0065, 0138-0145; selecting mode based on a variety of parameters including computational complexity].
Regarding claim 6, Guo discloses wherein the geometric modification usage information is encoded in a symbol value corresponding to a combination of information on each prediction direction and geometric modification usage information on each prediction direction when a bi or more-directional prediction is used for generating the prediction block of the current block [0060-0072; syntax elements indicating coding modes and other data].
Regarding claim 8, Guo discloses a method for decoding an image, the method comprising: decoding geometric modification usage information of a current block indicating whether geometric modification information is used for inter-prediction for a current block [Figs. 3-5, 8, 11-14, 0057-0065; generating and selecting partitioning for blocks and sample blocks and performing coding based on evaluation of cost thresholds]. 
when the geometric modification usage information indicates that the geometric modification information is used for inter prediction for the current block, determining a prediction block of the current block within a decoding target picture by performing inter prediction based on a reference picture and the geometric modification information [Figs. 3-5, 8, 11-14, 0057-0065; generating and selecting partitioning for blocks and sample blocks and performing coding based on evaluation of cost thresholds]. 
reconstructing the current block based on the prediction block of the current block [Figs. 3-5, 8, 11-14, 0057-0065; generating and selecting partitioning for blocks and sample blocks and performing coding based on evaluation of cost thresholds]. 
wherein geometric modification for a part of the reference picture according to the geometric modification information includes at least one of a size modification, and a rotation modification [Figs. 3-5, 8, 11-14, 0057-0073; generating a bitstream and selecting partitioning for blocks and sample blocks and performing coding based on evaluation of cost thresholds].  
the prediction block is determined based on a geometrically modified part of the reference picture according to the geometric modification information [Figs. 3-5, 8, 11-14, 0057-0065; generating and selecting partitioning for blocks and sample blocks and performing coding based on evaluation of cost thresholds].
Guo discloses the limitations of claim 8.  However Guo does not explicitly disclose a geometric modification including a rotation modification.
Yie more explicitly disclose a geometric modification including a rotation modification [Figs. 5-13, 0074-0079; partition information including rotation angle].
It would have been obvious to one of ordinary skill in the art before the time of the filing to incorporate the teachings of Guo with the teachings of Yie.  By incorporating the teachings as such, enhancement to coding precision in a high resolution image is achieved (see Yie 0009-0011).
Regarding claim 9, Guo discloses wherein when the geometric modification usage information indicates that the geometric modified reference picture is used, the decoding method further comprises: decoding geometric modification information; and generating the geometric modified reference picture by geometrically modifying the reference picture based on the geometric modification usage information, and wherein the prediction block of the current block is generated by inter prediction referencing the geometric modified reference picture [Figs. 3-5, 8, 11-14, 0057-0065, 0138-0145; adaptively setting the geometric partition modes].
Regarding claim 10, Guo discloses wherein the geometric modification usage information is decoded in a symbol value corresponding to a combination of information of each prediction direction and geometric modification usage information on each prediction direction [0060-0072; syntax elements indicating coding modes and other data].
Regarding claim 13, Guo discloses a non-transitory recording medium storing a bitstream that is generated by encoding a video data and decoded by a video decoding method, the method comprising (Figs. 1-4; CRM): 
decoding geometric modification usage information of a current block indicating whether geometric modification information is used for inter-prediction for a current block [Figs. 3-5, 8, 11-14, 0057-0065; generating and selecting partitioning for blocks and sample blocks and performing coding based on evaluation of cost thresholds].
when the geometric modification usage information indicates that the geometric modification information is used for inter prediction for the current block, determining a prediction block of the current block within a decoding target picture by performing inter prediction based on a reference picture and the geometric modification information [Figs. 3-5, 8, 11-14, 0057-0065; generating and selecting partitioning for blocks and sample blocks and performing coding based on evaluation of cost thresholds].  
reconstructing the current block based on the prediction block of the current block, wherein geometric modification for a part of the reference picture according to the geometric modification information includes at least one of a size modification, and a rotation modification [Figs. 3-5, 8, 11-14, 0057-0073; generating a bitstream and selecting partitioning for blocks and sample blocks and performing coding based on evaluation of cost thresholds].  
the prediction block is determined based on a geometrically modified part of the reference picture according to the geometric modification information [Figs. 3-5, 8, 11-14, 0057-0065; generating and selecting partitioning for blocks and sample blocks and performing coding based on evaluation of cost thresholds].
Guo discloses the limitations of claim 13.  However Guo does not explicitly disclose a geometric modification including a rotation modification.
Yie more explicitly disclose a geometric modification including a rotation modification [Figs. 5-13, 0074-0079; partition information including rotation angle].
It would have been obvious to one of ordinary skill in the art before the time of the filing to incorporate the teachings of Guo with the teachings of Yie.  By incorporating the teachings as such, enhancement to coding precision in a high resolution image is achieved (see Yie 0009-0011).

Allowable Subject Matter
Claims 7 and 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Guo in view of Yie discloses the limitations of the instant application.  However they do not explicitly disclose coding a difference value between the symbol value and a symbol value corresponding to geometric modification usage information that is previously used and adding the symbol value corresponding to geometric modification usage information that is previously used to the decoded difference value, when taken in the environment of the independent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TALHA M NAWAZ/            Primary Examiner, Art Unit 2483